                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

 JOHN J. CAVANAUGH, JR.,                  )
                                          )
                      Plaintiff,          )
                                          )
 v.                                       )
                                          ) Docket no. 2:18-cv-281-NT
 EQUIFAX INFORMATION                      )
 SERVICES, LLC,                           )
                                          )
                     Defendant            )
                                          )


                 ORDER AFFIRMING THE RECOMMENDED
                  DECISION OF THE MAGISTRATE JUDGE

      On October 2, 2018, the United States Magistrate Judge filed with the court,

with copies to the parties, his Recommended Decision (ECF No. 11). The time within

which to file objections has expired, and no objections have been filed. The Magistrate

Judge notified the parties that failure to object would waive their right to de novo

review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED, the Plaintiff’’s Objection to Removal (ECF No. 6) is

DENIED and Defendant’s Motion to Dismiss (ECF No. 7) is DENIED.

      SO ORDERED.

                                              /s/ Nancy Torresen
                                              United States Chief District Judge
Dated this 24th day of October, 2018.
